                 Case 2:19-cv-01167-JCC Document 27 Filed 08/24/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   RICHARD WHITAKER,                                     CASE NO. C19-1167-JCC
10                           Petitioner,                   MINUTE ORDER
11           v.

12   DONALD HOLBROOK,,

13                           Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to Petitioner’s motion to accept his belated
18   motion to reconsider (Dkt. Nos. 24, 25). Petitioner filed the instant motion on May 22, 2020.
19   (See Dkt. No. 24.) But on April 28, 2020, Petitioner filed a notice of appeal to the Ninth Circuit
20   Court of Appeals. (Dkt. No. 20.) Because this case is on appeal, the Court no longer has
21   jurisdiction over the case. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58
22   (1982) (“The filing of a notice of appeal is an event of jurisdictional significance—it confers
23   jurisdiction on the court of appeals and divests the district court of its control over those aspects
24   of the case involved in the appeal.”). The Clerk is respectfully directed to terminate Petitioner’s
25   pending motions, Docket Numbers 21, 24, and 25.
26          //


     MINUTE ORDER
     C19-1167-JCC
     PAGE - 1
            Case 2:19-cv-01167-JCC Document 27 Filed 08/24/20 Page 2 of 2




 1        DATED this 24th day of August 2020.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1167-JCC
     PAGE - 2
